UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4620



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

IRA ST ANTHONY HUGGINS,
                                              Defendant - Appellant.



                            No. 05-5130



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRAVON MIDDLETON, a/k/a Oran Middleton, a/k/a
Von Trayon Middleton,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-1098)


Submitted:   November 15, 2006         Decided:     December 28, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William L. Runyon, Jr., Charleston, South Carolina; Jill E. M.
HaLevi, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellants. Alston Calhoun Badger, Jr., Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Ira St Anthony Huggins, Travon Middleton, and a third

individual were arrested when police executed a search warrant on

Huggins’   home     on   January   30,   2004.     Huggins      and   Middleton

subsequently were each charged with several counts of a seven count

indictment.*      Count One charged both Huggins and Middleton with

possession with intent to distribute five grams or more of cocaine

base, and aiding and abetting the same, in violation of 21 U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2006) and 18 U.S.C. § 2

(2000).     Counts Two and Six respectively charged Huggins and

Middleton with using and carrying a firearm during and in relation

to   a   drug   trafficking     crime,   in    violation   of    21   U.S.C.A.

§ 924(c)(1)(A)(i) (West 2000 & Supp. 2006). Counts Three and Seven

respectively charged Huggins and Middleton with possession of a

firearm and ammunition by a convicted felon, in violation of 18

U.S.C.A. §§ 922(g), 924(a)(2), (e)(1)            (West 2000 & Supp. 2006).

Following a jury trial, Huggins and Middleton were convicted on all

counts.     The district court sentenced Huggins to 197 months’

imprisonment and Middleton to 180 months’ imprisonment.

            Huggins and Middleton each appealed and these appeals

have been consolidated.         Counsel filed a joint brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that in their
opinions    there    are   no    meritorious     grounds   for    appeal   but


     *
      The third individual arrested with Huggins and Middleton also
was charged in this indictment.     He pled guilty and is not the
subject of these consolidated appeals. We therefore do not address
the charges against him.

                                    - 3 -
questioning   whether    the    district    court   improperly    denied

Defendants’ joint suppression motion and their subsequent Fed. R.

Crim. P. 29 motions for judgment of acquittal.              Counsel also

questioned whether Defendants’ sentences were valid.         Huggins and

Middleton also filed pro se supplemental briefs raising additional

claims.

          In their motion to suppress, Defendants sought a hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978), arguing that

the search warrant was obtained as the result of false material

representations   by     an    unreliable    confidential     informant.

Additionally, they argued that the evidence seized pursuant to the

search warrant should be suppressed because the executing officers

failed to follow proper federal and state procedures by leaving the

wrong search warrant at Huggins’ residence.

          In order to establish that a Franks hearing is warranted,
a defendant must show “‘(1) that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was

included by the affiant in the warrant affidavit,’ and (2) that the
statement was necessary to the finding of probable cause.”        United
States v. Jeffus, 22 F.3d 554, 558 (4th Cir. 1994) (quoting Franks,

438 U.S. at 171-72).    We have reviewed the record and conclude that

the district court did not clearly err in finding that no false

information was included in the affidavit supporting the search

warrant and that Defendants were not entitled to Franks relief.

          Defendants also claimed that the officers executing the

search warrant violated the Fourth Amendment and failed to comply


                                 - 4 -
with Fed. R. Crim. P. 41(f)(3) and South Carolina law by leaving

the wrong search warrant at Huggins’ home.     Because this error

amounted to a non-constitutional violation, see United States v.

Simons, 206 F.3d 392, 403 (4th Cir. 2000), and Defendants were not

prejudiced by the error, cf. United States v. Pangburn, 983 F.2d

449, 455 (2d Cir. 1993) (finding no prejudice where search and

seizure would not have been different if officers had complied with

Rule 41 requirements), we find no error in the district court’s

denial of the suppression motion.

          At the close of the government’s case, pursuant to Fed.

R. Crim. P. 29, Huggins moved for judgment of acquittal on all

three counts with which he was charged.   Middleton filed a motion

for judgment of acquittal on Counts One and Six.        Defendants

asserted that the evidence was insufficient to support their

convictions.   Viewing the evidence in the light most favorable to

the government, we find that there was substantial evidence to

support Defendants’ convictions.    Glasser v. United States, 315
U.S. 60, 80 (1942). Accordingly, we find that the district court’s
denial of the Rule 29 motions was correct.

          In the Anders brief, counsel raised no specific issues
concerning Huggins’ sentence, but concluded it was valid.   We have

reviewed Huggins’ presentence report (“PSR”) and the sentencing

hearing, and have found no reversible error.

          Middleton received a fifteen year sentence--the mandatory

minimum sentence under 21 U.S.C.A. §§ 841(a)(1), (b), 21 U.S.C.

§ 851 (2000), and 18 U.S.C.A. § 924(c).        Before sentencing,


                               - 5 -
Middleton asked the district court to consider a sentence below the

statutory mandatory minimum due to his difficult upbringing and the

fact that the third defendant received a probationary sentence.

However, absent circumstances not present here, “a district court

has no discretion to impose a sentence outside of the statutory

range established by Congress for the offense of conviction.”

United States v. Robinson, 404 F.3d 850, 862 (4th Cir.), cert.

denied, 126 S. Ct. 288 (2005).

              We have thoroughly reviewed the issues raised in Huggins’

and Middleton’s pro se supplemental briefs and find that they do

not warrant relief.       In accordance with Anders, we have reviewed
the record in this case and have found no meritorious issues for

appeal.   We therefore affirm Huggins’ and Middleton’s convictions

and sentences. This court requires that counsel inform Huggins and

Middleton, in writing, of the right to petition the Supreme Court

of the United States for further review.             If either Huggins or

Middleton requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in
this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on his client.

              Huggins’ motion to terminate his counsel and proceed pro

se on appeal is denied.      Middleton’s motion for reconsideration of

the denial of his motion for an extension of time to file a pro se

supplemental brief is granted. We deny as moot Huggins’ motion for

bail pending appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented   in   the

                                     - 6 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 7 -